TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00144-CV


                              Maegen Jeanine Fletcher, Appellant

                                                v.

             Pingora Loan Servicing, LLC, Its Successors and Assigns, Appellee


        FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
      NO. 18-1385-CC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed an agreed joint motion to dismiss this appeal. The parties

have requested that this Court (1) vacate the trial court’s judgment and dismiss the cause without

prejudice; (2) require the release of all supersedeas funds, including interest, if any, to Maegen

Jeanine Fletcher; and (3) tax the costs of appeal against the party incurring them. The parties

have also agreed that the mandate may issue early as allowed under Texas Rule of Appellate

Procedure 18.1(c).

               We grant the motion. We vacate the Williamson County Court’s judgment and

dismiss the cause without prejudice. See Tex. R. App. P. 42.1(a)(2)(A); id. R. 43.2(e) (allowing

court of appeals to vacate trial court’s judgment and dismiss case).
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Joint Motion

Filed: March 11, 2020




                                               2